Case 3:20-cv-01057-S-BN Document 8 Filed 05/27/20 Page1of1 PagelD 42

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

MICHAEL OSATO EKENEZA
(#AXXXXXXXX)

v. CIVIL ACTION NO, 3:20-CV-1057-S

WILLIAM BARR et al.

6M GO GO COR tn ton

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED May,Zf, 2020.

 

 

‘UNITED STATES DISTRICT JUDGE

 
